Award reversed, with costs against the State Industrial Board to abide the event, and claim remitted, on the ground that there is no evidence to sustain the finding that the deceased suffered a dislocation of the spine and other injuries, causing his death, while coupling the locomotive to the car, there being lack of evidence to account for all of deceased’s movements between the time of such coupling operation and the time when he was found dead in his bed, in his home, later that day. All concur, except Hill and McNamee, JJ., who dissent and vote to affirm the award.